PRESS RELEASE – FOR IMMEDIATE RELEASE OMEGA ANNOUNCES THIRD QUARTER 2; ADJUSTED FFO OF $0.48 PER SHARE FOR THE THIRD QUARTER HUNT VALLEY, MARYLAND – November 1, 2011 – Omega Healthcare Investors, Inc. (NYSE:OHI) (the “Company” or “Omega”) today announced its results of operations for the three- and nine-month period ended September 30, 2011.The Company also reported Funds From Operations (“FFO”) available to common stockholders for the three-month period ended September 30, 2011 of $44.5 million or $0.43 per common share.The $44.5 million of FFO available to common stockholders for the third quarter of 2011 includes a charge of approximately $3.1 million to write-off deferred financing costs associated with the termination of the Company’s 2010 credit facility, $1.5 million of non-cash stock-based compensation expense and a $148 thousand net loss associated with the run-off of owned and operated assets.FFO is presented in accordance with the guidelines for the calculation and reporting of FFO issued by the National Association of Real Estate Investment Trusts (“NAREIT”).Adjusted FFO was $0.48 per common share for the three-month period ended September 30, 2011.FFO and Adjusted FFO are non-GAAP financial measures.Adjusted FFO is calculated as FFO available to common stockholders excluding the impact of certain non-cash items and certain items of revenue or expense, including, but not limited to: results of operations of owned and operated facilities during the period, expenses associated with acquisitions and stock-based compensation expense.For more information regarding FFO and Adjusted FFO, see the “Third Quarter 2011 Results – Funds From Operations” section below. GAAP NET INCOME For the three-month period ended September 30, 2011, the Company reported net income of $21.4 million and net income available to common stockholders of $21.4 million, or $0.21 per diluted common share on operating revenues of $72.8 million.This compares to net income of $17.0 million and net income available to common stockholders of $14.7 million, or $0.15 per diluted common share on operating revenues of $69.7 million, for the same period in 2010. For the nine-month period ended September 30, 2011, the Company reported net income of $33.3 million and net income available to common stockholders of $28.2 million, or $0.28 per diluted common share on operating revenues of $215.9 million.This compares to net income of $53.5 million and net income available to common stockholders of $46.7 million, or $0.50 per diluted common share on operating revenues of $187.2 million, for the same period in 2010. The year-to-date decrease in net income was primarily due to: (i) increased depreciation expense associated with over $660 million of new investments (including capital improvements) made throughout 2010 and 2011; (ii) impairment charges related to five real estate assets recorded in the first quarter of 2011; (iii) increased interest expense associated with debt instruments issued and assumed in 2010 primarily related to the asset acquisitions from CapitalSource Inc. (“CapitalSource”); (iv) provisions for uncollectible accounts receivable related to one of our operators; and (v) income associated with cash received from a legal settlement in the first quarter of 2010.This impact was partially offset by revenue associated with the new investments completed in 2010 and 2011.In addition to the aforementioned items, net income available to common stockholders was also reduced by a non-cash charge related to the redemption of the Company’s 8.375% Series D Cumulative Redeemable Preferred Stock in the first quarter of 2011. THIRD QUARTER 2 · In October 2011, the Company completed approximately $69 million of new investments. · In October 2011, the Company declared its quarterly common stock dividend of $0.40 per share. · In September 2011, the Company sold a skilled nursing facility for approximately $4.2 million resulting in a gain of approximately $1.8 million. · In August 2011, the Company’s Board of Directors authorized a $100 million Stock Repurchase Program. · In August 2011, the Company entered into a new $475 million unsecured revolving credit facility. THIRD QUARTER 2011 RESULTS Operating Revenues and Expenses – Operating revenues for the three-month period ended September 30, 2011 were $72.8 million.Operating expenses for the three-month period ended September 30, 2011, excluding nursing home expenses for owned and operated assets, totaled $29.3 million and were composed of $24.9 million of depreciation and amortization expense, $2.9 million of general and administrative expense and $1.5 million of stock-based compensation expense.A reconciliation of these amounts to revenues and expenses reported in accordance with GAAP is provided at the end of this release. Other Income and Expense – Other income and expense for the three-month period ended September 30, 2011 was a net expense of $23.8 million, which was composed of: (i) $20.1 million of interest expense; (ii) $3.1 million to write-off deferred financing costs associated with the termination of the Company’s 2010 credit facility; and (iii) $0.6 million of amortized deferred financing costs. Funds From Operations – For the three-month period ended September 30, 2011, reportable FFO available to common stockholders was $44.5 million, or $0.43 per common share on 103 million weighted-average common shares outstanding, compared to $42.5 million, or $0.44 per common share on 96 million weighted-average common shares outstanding, for the same period in 2010. The $44.5 million of FFO for the three-month period ended September 30, 2011 includes the impact of the $3.1 million write-off of deferred financing costs, approximately $1.5 million of non-cash stock-based compensation expense, and a $148 thousand net loss associated with owned and operated assets. The $42.5 million of FFO for the third quarter of 2010 includes the impact of $78 thousand of costs associated with the CapitalSource asset acquisitions, $0.5 million of non-cash restricted stock expense, and a $0.5 million net loss associated with owned and operated assets. Adjusted FFO was $142.0 million, or $1.40 per common share, for the nine-month period ended September 30, 2011, compared to $111.0 million, or $1.20 per common share, for the same period in 2010.The Company had 9.1 million additional weighted-average shares for the nine months ended September 30, 2011 compared to the same period in 2010.The increase in weighted-average common shares over the twelve month period was primarily a result of: (i) approximately 3.5 million common shares issued under the equity shelf programs and (ii) approximately 3.4 million common shares issued under the Company’s Dividend Reinvestment and Common Stock Purchase Plan.For further information see “Funds From Operations” below. FINANCING ACTIVITIES $475 Million Unsecured Revolving Credit Facility – On August 16, 2011, the Company entered into a new $475 million unsecured revolving credit facility (the “2011 Credit Facility”).The 2011 Credit Facility replaces the Company’s previous $320 million revolving senior secured credit facility (the “2010 Credit Facility”).The 2011 Credit Facility matures in four years, on August 17, 2015.The 2011 Credit Facility includes an “accordion feature” that permits the Company to expand its borrowing capacity to $600 million. The 2011 Credit Facility is priced at LIBOR plus an applicable percentage (ranging from 225 basis points to 300 basis points) based on the Company’s consolidated leverage.In the event the Company achieves at least two investment grade ratings from Standard & Poor’s, Moody’s and/or Fitch Ratings, the 2011 Credit Facility will be priced at LIBOR plus an applicable percentage ranging from 150 basis points to 210 basis points (including a facility fee).The Company’s applicable percentage above LIBOR was 400 basis points at June 30, 2011 under the 2010 Credit Facility.The Company’s applicable percentage above LIBOR was 250 basis points at September 30, 2011 under the 2011 Credit Facility.The 2011 Credit Facility will be used for acquisitions and general corporate purposes. The Company and its subsidiaries terminated the 2010 Credit Facility in connection with the effectiveness of the 2011 Credit Facility.The Company did not experience any material early termination penalties due to the termination of the 2011 Credit Facility.For the three month period ending September 30, 2011, the Company recorded a non-cash charge of approximately $3.1 million relating to the write-off of deferred financing costs associated with the termination of the 2010 Credit Facility. $100 Million Stock Repurchase Program – On August 30, 2011, the Company’s Board of Directors authorized the repurchase of up to $100 million of its outstanding common stock, from time to time, over the next 12 months. The Company is authorized to repurchase shares of its common stock in open market and privately negotiated transactions at the times, and in the manner and amounts, as determined by the Company’s management and in accordance with the pricing guidelines approved by the Board of Directors and applicable law.The timing and amount of stock repurchases will depend on a variety of factors, including market conditions and corporate and regulatory considerations.The Company has no obligation to repurchase any amount of its common stock, and such repurchases, if any, may be discontinued at any time. On September 30, 2011, the Company entered into open market transactions to repurchase 183,310 of its common stock at an average price of $15.96 per share.The settlement of these shares occurred on October 5, 2011. Equity Shelf Program and the Dividend Reinvestment and Direct Stock Purchase Plan – During the nine-month period ended September 30, 2011, the Company sold the following shares of its common stock: Equity Shelf (At-The-Market) Program for 2011 (in thousands, except price per share) Q1 Q2 Q3 Year Total Total Total To Date Number of shares - Average price per share $ $ $
